Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 3-8 and new claims 9-17 are under consideration in the instant Office Action.

Withdrawn Rejections 

The rejection of claims 1-2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is moot since claim 2 has been cancelled.
The rejection of claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nefti et al., 2005 is withdrawn in view of the newly amended claim 1 which now requires conducting diffusion tensor imaging.

Modified Rejection in Response to Amendments
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8 and new claims 9-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite a natural 
Guidance effective December 16, 2014 and in 2019 revised patent subject matter eligibility guidance sets out a series of steps and factors for determining subject eligibility in light of recent court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., Mayo Collaborative Services v. Prometheus Laboratories, Inc., and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. See www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.
The newly amended claims are towards a method of treating or preventing brain damage after diagnosing brain damage by analyzing the levels of alpha-B crystallin. The analyzing step reads as to examine methodically and in detail to make an interpretation but fails to require any specific treatment be applied to the patient to treat or prevent the brain injury.
The first step under this guidance is determining if the claim is directed to one of the four statutory categories (process, machine, manufacture, or composition of matter). In this case, the claims are directed to a process. The second step, first prong of 2A, 
	The claims as a whole do not amount to something significantly more than the judicial exceptions. The instant claims 1 and 3-17 are directed to a method of diagnosing brain damage in a neonate by analyzing the levels of alpha-B crystallin even if the preamble now claims a method for treatment or prevention since the body of the claim is towards obtaining a diagnosis based on biomarker in the patient population. Thus, the relationship between the levels alpha-B crystallin and presence and/or absence of brain damage are a consequence of a relation set forth by a natural law and is not part of Applicant’s invention. Further, there are no active steps by the practitioner beyond 
The claims are directed to a judicial exception which comprises diagnosing brain damage which is a natural correlation and nothing more. There are no active steps required for treatment or prevention in the instant claims and only require mental steps to achieve the required diagnosis. These requirements are not sufficient to qualify as a patent-eligible practical application as the claims cover every substantial practical application of the judicial exception. The claims recite limitations in addition to the judicial exceptions at a high level of generality such that substantially all practical applications of the judicial exceptions are covered. The method reads on the natural correlation without significantly more since their method reads as making a mental determination of the natural correlation in the patient population. Further, the assays to measure alpha-B crystallin protein and determining the level of alpha-B crystallin in the sample represent routine assays that are recited at a high level of generality and encompass well-understood and purely conventional routine techniques in the prior art. Nefti et al., 2005 (7/23/2020 PTO-892) teaches measuring alpha-B crystallin levels using antibodies in an immunoassay.  Knuesel et al, 2014 (instant PTO-892) teaches the link between neonatal or prenatal neuronal injury and a link to alpha-B-crystallin expression (see page 647, Box 4 and page 649). Further, Goldstein et al., US2015/0119273 (instant PTO-892) teaches that alpha-B-crystallin expression in blood 
Dependent claims recite the antigen that is measured: the type of biological sample; the patient population; the specific diagnosis; and specific samples. These limitations are either towards the judicial exception, the levels of alpha-B crystallin used in the correlation to brain damage, or describing the patient population to perform the “significantly more”.
Thus for reasons fully explained above, claims 1, 3-8 and new claims 9-17 do not satisfy the requirement of 35 U.S.C. 101 and are therefore rejected. 

Response to Arguments
Applicant's arguments filed 10/23/2019 have been fully considered but they are not persuasive. Applicant argues that the newly amended claims are now allowable because the preamble is towards a method of treating or preventing brain damage. This is not found persuasive, as discussed above, because the instant claims are still toward a natural correlation even if the new preamble calls for a method of treatment or prevention. The instant steps are towards a natural correlation to produce a diagnosis for brain damage in a neonate patient. Therefore, the newly amended claims still are directed to a judicial exception.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649